Ray, C. J.
This was a proceeding in bastardy. , The relatrix filed a statement, pending the proceeding in the Court of Common Pleas, admitting that provision had been made for the support of the child, and dismissing the suit.
The court rendered judgment for costs against the defendant. This was error. We have no statute authorizing a *77judgment against the defendant in such a case, where a dismissal has been filed by the rolatrix. Our statute authorizes such a dismissal, but the relatrix must regard the question of costs, in determining whether, in the language of the law, “provision has been made for the maintenance of the child to her satisfaction.”
S. Major, for appellant.
, B. F. Davis, for appellee.
The ‘judgment for costs is reversed, and the cause remanded.